Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Reasons for Allowance
3.	Claims 1-43 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a display device, which improve accuracy of proximity and touch detection in mobile devices. Independent claim 1 identifies the distinct limitations “adjusting a reading of the reference sensor input with a temperature compensation parameter specific to the mobile phone and defining a relationship between the capacitive sensor input and reference sensor input to provide a modified reading of the reference sensor input to compensate readings of the capacitive sensor input within the digital processor for temperature variation”. Independent claim 7 identifies the distinct limitations “adjusting a reading of the reference sensor input using an environmental compensation setting based on a relationship between the main sensor input and reference sensor input”. Independent claim 14 identifies the distinct limitations “a reading of the reference sensor input is adjusted using a compensation setting based on the capacitive sensor input and reference sensor input”. Independent claim 20 identifies the distinct limitations “a gain of the reference sensor is set using a compensation parameter to provide a reading of the reference sensor”. Independent claim 37 identifies the distinct limitations “a reference sensor to compensate for environmental factors, wherein a reading of the reference sensor is adjusted by a gain factor”.
	The closest prior arts Grunthaner et al. (US 2012/0026123 A1), Kim et al. (US 2016/0092029 A1) and Jin et al. (US 2009/0260898 A1) all discussed in the Office action dated 05/19/2022, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693